Exhibit 10.3

 

No. SARs [                              ]

   Date of Grant [                      ]

PETROHAWK ENERGY CORPORATION

STOCK APPRECIATION RIGHTS AGREEMENT

ANNUAL VESTING AWARDS

PETROHAWK ENERGY CORPORATION THIRD AMENDED

AND RESTATED 2004 EMPLOYEE INCENTIVE PLAN

A total of              Stock Appreciation Rights (individually, and
collectively, “SAR(s)”) are hereby granted to             (the “Employee”) on
            (“Date of Grant”) at the SAR Grant Value and in all respects subject
to the terms, definitions and provisions, of the Petrohawk Energy Corporation
Third Amended and Restated 2004 Incentive Plan (the “Plan”), which Plan is
incorporated herein by reference except to the extent otherwise expressly
provided in this Stock Appreciation Rights Agreement (this “SAR Agreement”).
Capitalized terms used in this SAR Agreement which are not otherwise defined
herein shall have the meanings assigned such terms in the Plan.

1. SAR Grant Value. The SAR Grant Value is $             for each SAR, which is
equal to the Fair Market Value of a Share on the Date of Grant.

2. Vesting, Exercise and Forfeiture of SAR Agreement Shares.

(a) The SARs shall vest and become “Vested SARs” (but, without limitation, if
unexercised such Vested SARs will expire on date of the termination of the SAR
as set out in Section 5 below) on the occurrence of the earliest of the dates
set forth in (a) through (c) below:

 

  (i)              SARs on the date of the 1 st Anniversary of the Date of
Grant;

 

  (ii)              SARs on the date of the 2 nd Anniversary of the Date of
Grant; and

 

  (iii)              SARs on the date of the 3 rd Anniversary of the Date of
Grant.

(b) The SARs may be exercised only by the Employee during the Employee’s
lifetime while the Employee remains an employee of the Company and will
terminate and cease to be exercisable upon the Employee’s termination of
employment with the Company for any reason, except that:

 

  (i) If the Employee’s employment with the Company terminates by reason of
disability within the meaning of section 22(e)(3) of the Code, the SARs may be
exercised in full (whether or not the SARs have fully vested) by the Employee
(or Employee’s estate or the person who acquires the SARs by will or the laws of
descent and distribution or otherwise by reason of death of the Employee) but
only within such period of time ending on the earlier of (i) the date that is
one (1) year following such termination or (ii) the expiration of the term of
the SARs as set forth in this SAR Agreement.

 

  (ii) If the Employee dies while in employ of the Company, the Employee’s
estate, or the person who acquires the SARs by will or the laws of descent and
distribution or otherwise by reason of the death of the Employee, may exercise
Employee’s SARs in full (whether or not the SARs are fully vested) but only
within such period of time ending on the earlier of (i) the date that is one
(1) year following the Employee’s death or (ii) the expiration of the term of
the SARs as set forth in this SAR Agreement.

 

  (iii) If the Employee is terminated without Cause (hereafter defined), the
Employee may exercise the Employee’s Vested SARs but only within such period of
time ending on the earlier of (i) the date that is three months following the
termination of such person’s employment or (ii) the expiration of the term of
the SARs as set forth in this SAR Agreement. For purposes of this Agreement,
“Cause” shall mean the Employee’s gross negligence or willful misconduct in
performance of the duties of Employee’s employment, or Employee’s final
conviction of a felony or of a misdemeanor involving moral turpitude.

 



--------------------------------------------------------------------------------

  (iv) If the Employee voluntarily terminates employment with the Company, the
Employee may exercise the Employee’s Vested SARs on the earlier of (i) the date
that is three months following termination of such person’s employment or
(ii) the expiration of the term of the SARs as set forth in this SAR Agreement,
IF AND ONLY IF, the Company provides written consent to the Employee providing
that the Employee may exercise the Vested SARs during such period.

 

  (v) Notwithstanding anything in this Agreement to the contrary, provided that
the Employee is serving as an employee of the Company at the time of a Corporate
Change, immediately upon such Corporate Change, the SARs shall automatically
vest in full and become immediately exercisable in accordance with this
paragraph 2(b)(v), and after such Corporate Change and upon such full vesting,
the following exercisability periods shall apply: (i) the Employee may exercise
the Employee’s SARs until the expiration of the term of the SARs as set forth in
the Agreement, so long as the Employee remains employed by the Company; (ii) if
the Employee dies while in employ of the Company after a Corporate Change or if
the Employee’s employment with the Company terminates by reason of disability
within the meaning of section 22(e)(3) of the Code after a Corporate Change, the
Employee, the Employee’s estate, or the person who acquires the SARs by will or
the laws of descent and distribution or otherwise by reason of the death or
disability of Employee, as applicable, may exercise the Employee’s SARs within
such period of time ending on the earlier of (x) the date that is one (1) year
following the Employee’s death or disability or (y) the expiration of the term
of the SARs as set forth in this SAR Agreement; (iii) if the Employee is
terminated without Cause after a Corporate Change, Employee may exercise
Employee’s SARs but only within such period of time ending on the earlier of
(x) the date that is six months following the termination of such person’s
employment or (y) the expiration of the term of the SARs as set forth in this
SAR Agreement; (iv) if the Employee voluntarily terminates employment with the
Company after a Corporate Change, the Employee may exercise the Employee’s SARs
on the earlier of (x) the date that is six months following termination of such
person’s employment or (y) the expiration of the term of the SARs as set forth
in this SAR Agreement; and (v) if the Employee is terminated for Cause by the
Company, the Employee may exercise Employee’s SARs only within such period of
time ending on the date of termination of the Employee.

3. Amount Payable, and Form of Payment, on Exercise of SAR. Upon the exercise of
one or more SARs, the Employee shall receive an amount equal to the product of
(x) the excess of the Fair Market Value of one Share on the date of exercise
over the SAR Grant Value and (v) the number of shares as to which such SAR is
exercised. Payment of the amount determined under the foregoing shall be made in
Shares valued at their Fair Market Value on the date of exercise; provided,
however, that no fractional Shares shall be issued upon exercise of a SAR and
any fractional share interest shall be settled in cash. As soon as practicable
after receipt of a notification of exercise of one or more SARs, the Company
shall (i) deliver, or cause to be delivered, to or on behalf of the Employee, in
the name of Employee or other appropriate recipient, Common Stock certificates
for the number of shares issued as a result of such exercise or
(ii) electronically credit to a brokerage account in the name of the Employee or
other appropriate recipient the number of shares issued as a result of such
exercise. Such delivery shall be effected for all purposes when the Company or a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to the Employee or other appropriate recipient
or electronically credited the number of shares issued as a result of such
exercise to a brokerage account in the name of the Employee or other appropriate
recipient.

4. Exercise of SAR Agreement. Except as provided herein, this SAR Agreement
shall not be exercisable prior to the first date on which a portion of the SARs
become Vested SARs, and thereafter (and prior to the termination of this SAR
Agreement), this SAR Agreement shall be exercisable, in whole or in part, with
respect to Vested SARs.

(a) Method of Exercise. Without limitation, this SAR Agreement shall be
exercised by a written or electronic notice delivered to the Administrator (or
the Administrator’s authorized agent) which shall:

 

  (i) state the election to exercise the SAR Agreement and the number of Vested
SARs in respect of which it is being exercised; and

 



--------------------------------------------------------------------------------

  (ii) be signed, (electronically or otherwise) by the person or persons
entitled to exercise the SAR Agreement and, if the SAR Agreement is being
exercised by any person or persons other than the Employee, be accompanied by
proof, satisfactory to the Administrator, of the rights of such person or
persons to exercise the SAR Agreement.

(b) Withholding. To the extent that the exercise of the SARs or the disposition
of Shares acquired by exercise of the SARs results in compensation income to the
Employee for federal or state income tax purposes, the Employee shall deliver to
the Company at the time of such exercise or disposition such amount of money or
Shares as the Company may require to meet its obligation under applicable tax
laws or regulations, and, if the Employee fails to do so, the Company is
authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to the Employee any tax required to be withheld by reason of
such resulting compensation income. Upon an exercise of the SARs, the Company is
further authorized in its discretion to satisfy any such withholding requirement
out of any cash or Shares distributable to the Employee upon such exercise.
Except as may otherwise be permitted by the Code, in the event of a permitted
transfer of a SAR hereunder, the Employee shall remain subject to withholding
taxes upon exercise. In addition, the Company shall have no obligation to
provide any notices to the transferee including, for example, notice of the
termination of a SAR following the Employee’s termination of employment.

(c) Issuance of Shares. The Employee agrees that the Shares which the Employee
may acquire by exercising the SARs will not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable securities laws,
whether federal or state. The Employee also agrees (i) that the certificates
representing the Shares purchased pursuant to the exercise of the SARs may bear
such legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, and (ii) that the Company may refuse
to register the transfer of such Shares purchased pursuant to the exercise of
the SARs on the stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities laws and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Shares purchased pursuant to the exercise of the SARs.

(d) Surrender of SAR Agreement. Upon exercise of this SAR Agreement in part, if
requested by the Administrator, the Employee shall deliver this SAR Agreement
and other written agreements (if any) executed by the Company and the Employee
with respect to this SAR Agreement to the Administrator who shall endorse or
cause to be endorsed thereon a notation of such exercise and return the SAR
Agreement (and other agreements, if any) to the Employee.

5. Term of SAR Agreement. Without limitation, the unexercised portion of this
SAR Agreement shall automatically and without notice terminate on the tenth
(10th) anniversary of the Date of Grant.

6. No Transfers Permitted. Subject to, and except as otherwise provided in, the
Plan, neither this SAR Agreement nor the SARs are transferable or assignable by
the Employee other than: (a) by will or the laws of descent and distribution; or
(b) pursuant to a qualified domestic relations order (as defined in
Section 414(p) of the Code).

7. No Right To Continued Employment. Neither the Plan, nor this SAR Agreement,
shall confer upon Employee any right with respect to continuation of employment
by the Company, or any right to provide services to the Company, nor shall it
interfere in any way Employee’s right to terminate employment, or the Company’s
right to terminate Employee’s employment, at any time.

8. Law Governing. WITHOUT LIMITATION, THIS SAR AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF DELAWARE.

9. Employee Acknowledgements and Representation. The Employee hereby
acknowledges the Employee’s: (i) receipt of this SAR Agreement, (ii) opportunity
to review the Plan, (iii) opportunity to discuss this SAR Agreement with a
representative of the Company, and the Employee’s personal advisors, to the
extent the Employee deems necessary or appropriate, (iv) understanding of the
terms and provisions of the SAR Agreement and the Plan, and (v) understanding
that, by the Employee’s signature below, the Employee is agreeing to be bound by
all of the terms and provisions of this SAR Agreement and the Plan. Without
limitation, the Employee agrees to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, or SAR Agreement, or both) of the
Administrator upon any questions arising under the Plan, or this SAR Agreement,
or both.



--------------------------------------------------------------------------------

Dated as of this              day of                          , 200             
.

 

EMPLOYEE    Employee

PETROHAWK ENERGY CORPORATION

Per:

     Larry Helm, Executive Vice President - Chief Administrative Officer